 1                                                                                         MGD

 2   WO
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Robert S. Reed,                                No. CV 17-01602-PHX-DGC (JFM)
10                             Plaintiff,
11    v.                                             ORDER
12
      Itoro Elijah, et al.,
13
                               Defendants.
14
15           Plaintiff Robert S. Reed, who is currently confined in the Arizona State Prison
16   Complex-Lewis, brought this civil rights action pursuant to 42 U.S.C. § 1983. (Doc. 14.)
17   Defendant Elijah moves for summary judgment, and Plaintiff opposes.1 (Docs. 41, 44.)
18   Defendant Elijah has also filed a “Motion to Strike Sur-Reply and Supporting Documents
19   (Docs. 50 and 51).” (Doc. 53.) The Court will deny both Motions.
20   I.      Background
21           On screening under 28 U.S.C. § 1915A(a), the Court determined that Plaintiff stated
22   an Eighth Amendment medical care claim against Defendant Dr. Itoro Elijah for
23   discontinuing Plaintiff’s pain medication and required her to answer. (Docs. 15, 16, 17.)
24   II.     Motion to Strike Sur-Reply
25           On September 4, 2018, Defendant filed her Motion for Summary Judgment and
26   Separate Statement of Facts. (Docs. 40, 41.) On September 19, 2018, Plaintiff filed his
27
28           1
             The Court provided notice to Plaintiff pursuant to Rand v. Rowland, 154 F.3d 952,
     962 (9th Cir. 1998) (en banc), regarding the requirements of a response. (Doc. 43.)
 1   Response and his Opposition to Defendant’s Statement of Facts. (Docs. 44, 45.) On
 2   October 3, 2018, Defendant filed her Reply and a Supplemental Statement of Facts.
 3   (Docs. 47-48.) Defendant did not seek leave to file her Supplemental Statement of Facts,
 4   even though the Local Rules of Civil Procedure do not permit a reply statement of facts.
 5   See LRCiv 56.1(b). Plaintiff then filed a “Response to Defendant’s Suppl[e]mental Motion
 6   for Summary Judg[]ment/Defendant’s Reply Brief” and an “Opposition to Defendant’s
 7   Suppl[e]mental Statement of Facts.” (Docs. 50, 51.) Defendant now seeks to strike
 8   Plaintiff’s Response and Opposition as an unauthorized sur-reply. (Doc. 53.) Plaintiff did
 9   not respond to the Motion.
10          One of the issues in this case is whether Plaintiff received his pain medication,
11   Gabapentin, in the days prior to a July 13, 2016 blood draw to check for Plaintiff’s
12   Gabapentin levels. With her Motion, Defendant presented a medication administration
13   record which indicates Plaintiff received one of his two daily doses of Gabapentin on
14   July 11, 2016, and did not receive any doses on July 12 or 13, 2016. (Doc. 42 at 6-7.) In
15   his Response, Plaintiff also presents evidence that he did not receive any Gabapentin in the
16   two days prior to his blood draw. (Doc. 45 at 40 ¶ 5.) With her Reply, Defendant submits
17   that same record indicating that Plaintiff did not receive any Gabapentin on July 12 or 13
18   and only one dose on July 11, 2016. (Doc. 48 at 5-6.) But she also produces a different
19   type of medication administration form for July 2016, which was “Processed” on April 27,
20   2018, and this form indicates that Plaintiff received his Gabapentin twice daily on July 11,
21   12 and 13, 2016. (Id. at 9-10.) Defendant does not explain the discrepancy between these
22   two records or why she did not produce the second record with her Motion, but she relies
23   on the second record produced with her Reply to argue that Plaintiff did receive two doses
24   of Gabapentin each day between July 11 and July 13, 2016. (Doc. 47 at 6-7.) Plaintiff
25   contends that this second form showing he received two doses of Gabapentin each day
26   from July 11-13 is “falsified” and his sur-reply disputes this new evidence. (See Docs. 50-
27   51.)
28



                                                -2-
 1          Ordinarily, the Court would decline to consider Defendant’s newly produced
 2   evidence submitted with her Reply. See Provenz v. Miller, 102 F.3d 1478, 1483 (9th Cir.
 3   1996) (the district court should not consider new evidence presented in a reply to a motion
 4   for summary judgment unless the non-movant was given an opportunity to respond). Here,
 5   though, Plaintiff has responded to this newly produced evidence. Therefore, the Court may
 6   consider the evidence in Defendant’s reply and Plaintiff’s sur-reply. Accordingly, the
 7   Court will deny Defendant’s Motion to Strike.
 8   III.   Legal Standards
 9          A.     Summary Judgment Standard
10          A court must grant summary judgment “if the movant shows that there is no genuine
11   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
12   Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The
13   movant bears the initial responsibility of presenting the basis for its motion and identifying
14   those portions of the record, together with affidavits, if any, that it believes demonstrate
15   the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.
16          If the movant fails to carry its initial burden of production, the nonmovant need not
17   produce anything. Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Co., Inc., 210 F.3d 1099,
18   1102-03 (9th Cir. 2000). But if the movant meets its initial responsibility, the burden shifts
19   to the nonmovant to demonstrate the existence of a factual dispute and that the fact in
20   contention is material, i.e., a fact that might affect the outcome of the suit under the
21   governing law, and that the dispute is genuine, i.e., the evidence is such that a reasonable
22   jury could return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477 U.S.
23   242, 248, 250 (1986); see Triton Energy Corp. v. Square D. Co., 68 F.3d 1216, 1221 (9th
24   Cir. 1995). The nonmovant need not establish a material issue of fact conclusively in its
25   favor, First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968); however,
26   it must “come forward with specific facts showing that there is a genuine issue for trial.”
27   Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal
28   citation omitted); see Fed. R. Civ. P. 56(c)(1).



                                                 -3-
 1          At summary judgment, the judge’s function is not to weigh the evidence and
 2   determine the truth but to determine whether there is a genuine issue for trial. Anderson,
 3   477 U.S. at 249. In its analysis, the court must believe the nonmovant’s evidence and draw
 4   all inferences in the nonmovant’s favor. Id. at 255. The court need consider only the cited
 5   materials, but it may consider any other materials in the record. Fed. R. Civ. P. 56(c)(3).
 6          B.     Eighth Amendment
 7          Under the Eighth Amendment, a prisoner must demonstrate that a defendant acted
 8   with “deliberate indifference to serious medical needs.” Jett v. Penner, 439 F.3d 1091,
 9   1096 (9th Cir. 2006) (citing Estelle v. Gamble, 429 U.S. 97, 104 (1976)). There are two
10   prongs to the deliberate-indifference analysis: an objective prong and a subjective prong.
11   First, a prisoner must show a “serious medical need.” Jett, 439 F.3d at 1096 (citations
12   omitted). A “‘serious’ medical need exists if the failure to treat a prisoner’s condition could
13   result in further significant injury or the ‘unnecessary and wanton infliction of pain.’”
14   McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992), overruled on other grounds
15   by WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en banc) (internal
16   citation omitted). Examples of a serious medical need include “[t]he existence of an injury
17   that a reasonable doctor or patient would find important and worthy of comment or
18   treatment; the presence of a medical condition that significantly affects an individual’s
19   daily activities; or the existence of chronic and substantial pain.” McGuckin, 974 F.2d at
20   1059-60.
21          Second, a prisoner must show that the defendant’s response to that need was
22   deliberately indifferent. Jett, 439 F.3d at 1096. An official acts with deliberate indifference
23   if he “knows of and disregards an excessive risk to inmate health or safety; to satisfy the
24   knowledge component, the official must both be aware of facts from which the inference
25   could be drawn that a substantial risk of serious harm exists, and he must also draw the
26   inference.”   Farmer v. Brennan, 511 U.S. 825, 837 (1994).              “Prison officials are
27   deliberately indifferent to a prisoner’s serious medical needs when they deny, delay, or
28   intentionally interfere with medical treatment,” Hallett v. Morgan, 296 F.3d 732, 744 (9th



                                                  -4-
 1   Cir. 2002) (internal citations and quotation marks omitted), or when they fail to respond to
 2   a prisoner’s pain or possible medical need. Jett, 439 F.3d at 1096. Deliberate indifference
 3   is a higher standard than negligence or lack of ordinary due care for the prisoner’s safety.
 4   Farmer, 511 U.S. at 835. “Neither negligence nor gross negligence will constitute
 5   deliberate indifference.” Clement v. California Dep’t of Corr., 220 F. Supp. 2d 1098, 1105
 6   (N.D. Cal. 2002); see also Broughton v. Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980)
 7   (mere claims of “indifference,” “negligence,” or “medical malpractice” do not support a
 8   claim under § 1983). “A difference of opinion does not amount to deliberate indifference
 9   to [a plaintiff’s] serious medical needs.” Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989).
10   A mere delay in medical care, without more, is insufficient to state a claim against prison
11   officials for deliberate indifference. See Shapley v. Nevada Bd. of State Prison Comm’rs,
12   766 F.2d 404, 407 (9th Cir. 1985). The indifference must be substantial. The action must
13   rise to a level of “unnecessary and wanton infliction of pain.” Estelle, 429 U.S. at 105.
14          Finally, even if deliberate indifference is shown, to support an Eighth Amendment
15   claim, the prisoner must demonstrate harm caused by the indifference. Jett, 439 F.3d at
16   1096; see Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir. 1989) (delay in providing
17   medical treatment does not constitute Eighth Amendment violation unless delay was
18   harmful).
19   IV.    Relevant Facts
20          Plaintiff is 65 years old and suffers various ailments including diabetic neuropathy
21   nerve pain, for which he has taken Gabapentin twice daily since 2009. (Doc. 45 (Pl.’s
22   Opp’n to Def.’s Statement of Facts) at 1 ¶ 1; Doc. 45 at 39 (Pl. Decl.).) Plaintiff states that
23   he has pain all day and night, that his nerve pain feels like pins and needles in his legs, feet,
24   arms, and hands, and he has lower back pain and prostate pain during urination. (Id. at 40.)
25          According to Defendant, Plaintiff had a prescription for Gabapentin, 800 mg twice
26   daily, which was ordered to be crushed in water and administered as “watch swallow.”
27   (Doc. 42 (Def.’s Statement of Facts) at 1 ¶ 1.) At times, rather than following orders to
28   crush in water and watch swallow, medications were simply handed to the prisoners to take



                                                   -5-
 1   themselves “if the pill line was long and the nursing staff was starting to get backed up.”
 2   (Id. ¶ 2.)
 3           On July 8, 2016, Nurse Practitioner Carrie Smalley ordered labs to test Gabapentin
 4   levels in Plaintiff’s system; on July 13, 2016, Plaintiff had a “random” blood draw to
 5   determine his Gabapentin levels. (Id. at 1 ¶¶ 3-4.) On July 15, 2016, Defendant re-
 6   prescribed Plaintiff’s Gabapentin. (Id. at 2 ¶ 5.) On July 19, 2016, Plaintiff’s lab results
 7   were received and showed low levels of Gabapentin in his system, specifically, his blood
 8   level was noted as <1.0 and was flagged as “below lower panic [sic] levels.” (Id. ¶ 6.) The
 9   medical record shows the “reference” range for Gabapentin to be 2.0-12.0. (Id. at 10.) On
10   July 21, 2016, Defendant discontinued Plaintiff’s Gabapentin prescription “due to
11   undetectable levels of Gabapentin in his blood stream.” (Id. at 2 ¶ 7.) Defendant states in
12   her Declaration that Gabapentin levels at or above 2.0 are deemed therapeutic and that
13   given the high dose of Gabapentin Plaintiff was prescribed and the fact that he had been on
14   Gabapentin for a year and a half, Plaintiff’s blood should have been “well within the normal
15   range (>2).” (Id. at 64-65 ¶¶ 11, 15.) Because Plaintiff’s blood levels were significantly
16   below the therapeutic range, Defendant says “there was a very high suspicion [Plaintiff]
17   was not taking the medication as prescribed” and so Defendant used her clinical judgment
18   to discontinue Plaintiff’s Gabapentin prescription.2 (Id. at 65 ¶ 16.)
19           Plaintiff states that he was not given Gabapentin for 48 hours prior to the blood test
20   and that “common sense dictates that if a human being is tested for Gabapentin or any other
21   drug, and is not administered the pill in question, the dosage level would be lower than
22   normal than if the person was administered the dosage.” (Doc. 45 at 5 ¶ 3 and at 40 ¶ 5
23   (Pl. Decl.).) Plaintiff asserts that Defendant has failed to explain what the acceptable level
24   would be when a person has not received the medication for 48 hours prior to a blood draw.
25   (Id. at 6 ¶ 6.)
26
27
             2
28            Defendant does not explain how Plaintiff could not have been taking his
     medication as prescribed since it was supposed to be crushed into water and Plaintiff was
     to be observed as he swallowed it.

                                                  -6-
 1          On July 29, 2016, Plaintiff filed a Health Needs Request (HNR) stating that he was
 2   experiencing pins and needles and burning in his hands, legs, feet, and arms. (Doc. 42 at
 3   2 ¶ 8.) In response, Defendant saw Plaintiff on August 3, 2016 and “assessed and treated
 4   [him] for his complaint of neuropathy pain, amongst other things.” (Id.) Plaintiff requested
 5   his Gabapentin back and Defendant told Plaintiff that his Gabapentin was discontinued
 6   “due to his lab results showing low levels of the drug in his system.” (Id.) According to
 7   Defendant, Plaintiff “stated the Gabapentin was not really helping with the pain” and he
 8   asked for a Lyrica prescription, which he said had helped greatly in the past. (Id.)
 9   Defendant said she would think about prescribing Lyrica, “but there was no guarantee in
10   light of the negative Gabapentin levels.”       (Id.)   Plaintiff was taking Ibuprofen for
11   neuropathy and back pain and Metformin for his Type 2 Diabetes and neuropathy.3 (Id.)
12          Plaintiff denies ever telling Defendant that Gabapentin did not work for him and
13   asserts that he repeatedly explained to Defendant that he needed the Gabapentin
14   prescription renewed because it was the only medication that helped control his nerve pain,
15   and he could not function with everyday living due to the pain he experienced. (Doc. 45
16   at 41 ¶ 8.) Plaintiff states that that he only requested Lyrica because Defendant would not
17   prescribe Gabapentin. (Id. at 7 ¶ 8.) Plaintiff states that at the August 3, 2016 chronic care
18   appointment, he told Defendant that he was experiencing extremely severe nerve pain that
19   had gotten worse since his Gabapentin was discontinued, and he explained that he was not
20   administered Gabapentin 48 hours prior to the blood test. (Id.) Nevertheless, Defendant
21   refused to renew his Gabapentin prescription and denied his request for Lyrica. (Id. ¶ 7.)
22   Plaintiff also disputes that Ibuprofen was appropriate for his diabetic neuropathy pain. (Id.)
23          On August 23, 2016, Defendant prescribed Capsaicin cream for Plaintiff’s back and
24   neuropathy pain.4 (Doc. 42 at 2 ¶ 9.) Plaintiff states that Capsaicin cream has no effect on
25
            3
26            Metformin is used alone or with other medications to treat Type 2 Diabetes by
     controlling the amount of glucose in the blood and increasing the body’s response to
27   insulin.     See Metformin, U.S. Nat’l Library of Medicine, available at
     https://medlineplus.gov/druginfo/meds/a696005.html (last visited June 20, 2019).
28          4
            Capsaicin cream has been used to reduce pain in people with nerve damage caused
     by diabetes. See Capsicum, U.S. Nat’l Library of Medicine, https://medlineplus.gov

                                                 -7-
 1   neuropathy nerve pain. (Doc. 45 at 8-9 ¶ 9.) At a September 26, 2016 chronic care
 2   appointment with Defendant, Plaintiff again asked for Lyrica to replace the discontinued
 3   Gabapentin, and Defendant told Plaintiff that he would not be given Lyrica in light of his
 4   low levels of Gabapentin. (Doc. 42 at 2 ¶ 10.) After examining Plaintiff, Defendant
 5   prescribed Alpha Lipoic Acid for Plaintiff’s neuropathy and ordered labs and diabetic
 6   shoes.5 (Id.) Plaintiff states that he tried Alpha Lipoic Acid—which he believes is a
 7   holistic placebo—for two months, but it did nothing for his diabetic neuropathy nerve pain
 8   and caused him severe heart burn and abdominal cramps. (Doc. 45 at 40 ¶ 7.) When
 9   Plaintiff told Defendant this, she told him to “stay on it” as it takes a while to become
10   effective. (Id.)
11          At a December 20, 2016 chronic care appointment, Plaintiff told Defendant that
12   Alpha Lipoic Acid was not working for his chronic pain. (Doc. 42 at 3 ¶ 13.) Plaintiff was
13   told to take his Ibuprofen and other prescribed medications for pain control and Plaintiff
14   said he had not received his full Ibuprofen prescription. (Id.) After assessing Plaintiff,
15   Defendant prescribed Nortriptyline for Plaintiff’s nerve pain, Magnesium Oxide for muscle
16   spasms, and agreed to discuss Ibuprofen delivery with the pharmacy. 6 (Id.) Plaintiff
17   asserts that Nortriptyline is a psychotropic antidepressant and “is in no way a pain
18   medication for Plaintiff’s very real nerve pain.” (Doc. 45 at 10 ¶ 13.) Plaintiff also states
19   that Magnesium Oxide is an antacid for stomach aches. (Id.)
20   /druginfo/natural/945.html (last visited June 20, 2019).
21          5
              Alpha Lipoic Acid is an antioxidant that has been used to treat diabetic neuropathy.
22   See Alpha Lipoic Acid, University of Rochester Medical Center, Health Encyclopedia,
     https://www.urmc.rochester.edu/encyclopedia/content.aspx?contenttypeid=
23   19&contentid=AlphalipoicAcid (last visited June 20, 2019).
            6
24            Nortriptyline is in a group of medications called tricyclic antidepressants, and it is
     used to treat depression. It is also sometimes used to treat panic disorders and neuralgia—
25   the burning, stabbing pains or aches that may last for months or years after a shingles
     infection—and to help people stop smoking. See Nortriptyline, U.S. Nat’l Library of
26   Medicine, https://medlineplus.gov/druginfo/meds/a682620.html (last visited June 20,
     2019).
27          Magnesium oxide is used for different reasons including as an antacid to relieve
28   heartburn, sour stomach, acid indigestion, or as a laxative. See Magnesium Oxide, U.S.
     Nat’l Library of Medicine, https://medlineplus.gov/druginfo/meds/a601074.html (last
     visited June 20, 2019).

                                                  -8-
 1          At a March 24, 2017 chronic care appointment with Defendant, Plaintiff complained
 2   of chronic back pain and asked for Baclofen to be prescribed, which he said had been
 3   successful in treating his pain in the past. (Doc. 42 at 3 ¶ 15.) Defendant examined Plaintiff
 4   and instructed him to continue taking his medications as ordered. (Id.) At that time,
 5   Plaintiff was taking Aspirin, Magnesium Oxide, Nortriptyline, and Alpha Lipoic Acid for
 6   his pain. (Id.)
 7          At a June 13, 2017 chronic care appointment with Defendant, Plaintiff did not report
 8   any neuropathy or back pain. (Doc. 42 at 34 ¶ 20.) Plaintiff disputes this assertion, stating
 9   that he “al[]ways complained of his ongoing neuropathy nerve pain [e]very time he saw
10   [D]efendant[.]” (Doc. 45 at 10 ¶ 20.) After a full examination, Defendant discontinued
11   Ibuprofen and prescribed Meloxicam instead for Plaintiff’s low back pain and Defendant
12   adjusted the Magnesium Oxide prescription for muscle spasms. 7 (Doc. 42 at 3-4 ¶ 20.)
13   Defendant also discussed the need for Plaintiff to increase his activity level. (Id.) Plaintiff
14   asserts that Meloxicam is a medication to relieve symptoms of rheumatoid arthritis, which
15   he does not have. (Doc. 45 at 11 ¶ 20.)
16          Plaintiff states that on July 12, 2018, he was re-prescribed Gabapentin by Dr. Ende,
17   but before that he suffered terrible bouts of diabetic neuropathy nerve pain for two years
18   because of Defendant. (Doc. 45 at 42 ¶ 10.)
19   V.     Discussion
20          There is no dispute that Plaintiff’s neuropathy and pain constitute serious medical
21   needs. Accordingly, the Court’s analysis focuses on whether Defendant’s discontinuation
22   of Gabapentin and response to Plaintiff’s pain rise to the level of deliberate indifference.
23          Defendant argues there is no evidence that Plaintiff’s pain was treated with
24   deliberate indifference and that Defendant “appropriately responded to and treated
25
26          7
              Meloxicam is a nonsteroidal anti-inflammatory drug used to relieve pain and
27   swelling caused by osteoarthritis and rheumatoid arthritis. See U.S. Nat’l Library of Med.,
     Meloxicam, https://medlineplus.gov/druginfo/meds/ a601242.html (last visited June 20,
28   2019).



                                                  -9-
 1   Plaintiff’s neuropathy and sciatica during her multiple encounters with him.”8 (Doc. 41 at
 2   7.)   Defendant argues that Plaintiff’s lab testing of his Gabapentin levels “strongly
 3   suggested he was not taking the medication as prescribed and may have been diverting it.”
 4   (Id.) Defendant cites no evidence to support that Plaintiff was possibly diverting his
 5   Gabapentin, nor does Defendant state in her own Declaration that she suspected Plaintiff
 6   was diverting his medication.
 7          The parties dispute whether Plaintiff received Gabapentin during the two days
 8   before the blood test. Defendant’s own evidence presented with her Motion only shows
 9   that Plaintiff received one dose of Gabapentin on July 11, 2016 at 12:32 p.m.; it does not
10   show that he received his second dose that day or any Gabapentin on July 12 or 13, 2016.
11   (See Doc. 42 at 6-7.) The medical record indicates that Plaintiff’s blood was drawn on
12   July 13, 2016 at 10:27 a.m., approximately 46 hours after the July 11 dose, which indicates
13   he may have missed 4 doses of Gabapentin before the blood draw. Even if the Court
14   considered Defendant’s new evidence submitted with her Reply, Defendant does not
15   explain the inconsistency between the records—one showing that Plaintiff did not receive
16   any Gabapentin on July 12 or 13, 2016 (Doc. 58 at 5-6) and the other showing he did
17   receive Gabapentin twice daily on those same dates (id. at 9-10). Regardless, Plaintiff
18   avers that he did not receive Gabapentin in the days prior to the blood draw, and the Court
19   must take his facts as true for purposes of summary judgment. At a minimum, there is a
20   question of material fact about when and whether Plaintiff received Gabapentin in the days
21   before the blood draw.
22          Defendant argues that when she discontinued Plaintiff’s Gabapentin he remained on
23   Ibuprofen and Metformin to treat the pain associated with his neuropathy from Type 2
24   Diabetes and back pain, and when Plaintiff continued to complain of back pain, she
25   prescribed Capsaicin cream, Alpha Lipoic Acid, and Nortiptyline to treat his pain.
26   (Doc. 41 at 8.) Defendant contends that “[g]iven the fact that Plaintiff had admitted to her
27   [that] Gabapentin did not improve his pain, in addition to the fact that lab results indicated
28
            8
                The Court did not locate any mention of sciatica in the record.

                                                  - 10 -
 1   possible diversion of the medication, she was reasonably not going to re-prescribe
 2   Gabapentin simply because Plaintiff requested the medication.” (Id.) But as already noted,
 3   there is a question of fact whether Plaintiff even received his Gabapentin in the days prior
 4   to the blood test. And there is no explanation of how Plaintiff could have diverted a
 5   medication that was to be crushed into water and then watched as he swallowed it.
 6   Defendant suggests, but does not present any evidence, that Plaintiff’s Gabapentin was not
 7   crushed into water and that no one watched him as he swallowed it. Plaintiff also asserts
 8   that he never told Defendant that the Gabapentin was not really helping with the pain,
 9   which the Court must accept as true.
10          Moreover, Plaintiff has presented evidence that he told Defendant on August 3,
11   2016 that he did not receive his Gabapentin in the days prior to the blood draw. (Doc. 45
12   at 40 ¶ 7.) Accepting this as true, Defendant was aware that the blood test results might
13   not be accurate and there is no evidence that she ever verified Plaintiff’s statements by
14   checking the medication administration record which show that Plaintiff did not receive
15   any Gabapentin on July 12 or 13 and only one dose on July 11. Even though Defendant
16   proffers contradicting records in her Reply, the Court must consider the evidence in the
17   light most favorable to Plaintiff, in which case the records show he did not receive the
18   medication for two days before the blood test. The Court may infer that Defendant had
19   access to the medical records and knew of the medication administration history.
20          Based on this record, there is a question of fact whether Defendant’s action in
21   discontinuing Plaintiff’s long-term use of Gabapentin was medically unacceptable and
22   constituted deliberate indifference. See Sullivant v. Spectrum Med. Servs., CV 11-00119-
23   M-JCL, 2013 WL 265992, at *7 (D. Mont. Jan. 23, 2013) (genuine issue of material fact
24   whether the defendants acted with deliberate indifference where the only explanation for
25   discontinuing the plaintiff’s medications was that he was hoarding the medications;
26   “[d]enial of medical care as a form of punishment is acting in deliberate indifference of
27   medical needs if there is not some evidence that medical consequences were considered”);
28   Jacoby v. Cnty. of Oneida N.Y., 9:05-CV-1254 (FJS/GJD), 2009 WL 2971537, at *3-4, 12



                                                - 11 -
 1   (N.D. N.Y. Sept. 11, 2009) (the medical defendants’ proffered reason for withholding the
 2   plaintiff’s medications—that he was in possession of another inmate’s medication—was
 3   not a solid basis for withholding medication, particularly given the defendants’ knowledge
 4   of the plaintiff’s mental health history); cf. Macleod v. Onuoha, 6:13-188-DCR, 2015 WL
 5   632184, at *10-11 (E.D. Ky. Feb. 13, 2015) (discontinuing narcotic medication was
 6   warranted where the plaintiff had been found hoarding over 100 morphine pills in his
 7   rectum and he had been repeatedly charged with and convicted of improperly possessing
 8   drug substances); Sepulveda v. Harris, 9:09-cv-1117 (MAD/GHL), 2011 WL 2689357, at
 9   *5 (N.D. N.Y. July 11, 2011) (it was reasonable to discontinue narcotic pain medications
10   after the plaintiff tested positive for illicit opiates because it was considered unsafe to mix
11   the pain medications with illicit narcotics).
12          Although Defendant did not completely disregard Plaintiff’s complaints of pain and
13   prescribed various other medications, Plaintiff reported that those medications—Alpha
14   Lipoic Acid, Capcaisin cream, and Nortriptyline—did not work.               Other than these
15   medications, Plaintiff received only Ibuprofen (and not always as prescribed) and Aspirin,
16   but still reported ongoing pain.
17          There is a genuine issue of material fact as to whether Defendant was deliberately
18   indifferent in discontinuing Plaintiff’s Gabapentin based on the results of one blood test,
19   and her subsequent response to Plaintiff’s complaints of pain.
20   IT IS ORDERED:
21          (1)    The reference to the Magistrate Judge is withdrawn as to Defendant’s Motion
22   for Summary Judgment (Doc. 41) and Defendant’s “Motion to Strike Sur-Reply and
23   Supporting Documents (Docs. 50 and 51)” (Doc. 53).
24          (2)    Defendant’s “Motion to Strike Sur-Reply and Supporting Documents (Docs.
25   50 and 51)” (Doc. 53) is denied.
26          (3)    Defendant’s Motion for Summary Judgment (Doc. 41) is denied.
27
28



                                                 - 12 -
 1          (4)    This matter is referred to Magistrate Judge Eileen S. Willett for a settlement
 2   conference. Counsel for the parties and Plaintiff shall jointly call Judge Willett’s chambers
 3   no later than July 19, 2019 to schedule a settlement conference.
 4          Dated this 8th day of July, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                - 13 -
